Citation Nr: 1548546	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-01 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for right shoulder rotator cuff tendonitis status post repair.

4.  Entitlement to service connection for left shoulder rotator cuff tendonitis with degenerative changes.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for residuals of a repaired ventral hernia.

7.  Entitlement to service connection for a chronic body rash disorder.

8.  Entitlement to service connection for a bilateral knee disorder.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ankle status-post gunshot wound (GSW) with calcaneal tendonitis.

10.  Entitlement to service connection for right ankle status-post GSW with calcaneal tendonitis.

11.  Entitlement to service connection for residuals of a right ankle fibrosarcoma.

12.  Entitlement to service connection for left ankle Achilles calcaneal tendonitis.

13.  Entitlement to service connection for a right foot disorder.

14.  Entitlement to service connection for tinea pedis, toenail fungus, and plantar warts.

15.  Entitlement to an initial compensable rating for left foot plantar fasciitis with osteoarthritis.


REPRESENTATION

Appellant represented by:	John M. Dorle, Agent


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from December 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The Veteran originally requested a videoconference hearing in his March 2015 statement; however, later in March 2015, the Veteran withdrew his request for a Board hearing.  The hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right foot disorder and entitlement to an initial compensable rating for left foot plantar fasciitis with osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's tension headaches were not present in service or until many years thereafter and are not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's acquired psychiatric disorder, to include PTSD, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

3.  The preponderance of the evidence shows that the Veteran's right shoulder rotator cuff tendonitis status post repair was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

4.  The preponderance of the evidence shows that the Veteran's left shoulder rotator cuff tendonitis with degenerative changes was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

5.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

6.  The preponderance of the evidence shows that the Veteran's residuals of a repaired ventral hernia were not present in service or until many years thereafter and are not related to service or to an incident of service origin.

7.  The preponderance of the evidence shows that the Veteran's chronic body rash disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

8.  The preponderance of the evidence shows that the Veteran's bilateral knee disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

9.  In a November 1978 rating decision, the regional office denied service connection for right ankle status-post GSW with calcaneal tendonitis.

10.  The evidence presented since the November 1978 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for right ankle status-post GSW with calcaneal tendonitis.

11.  The preponderance of the evidence shows that the Veteran's right ankle status-post GSW with calcaneal tendonitis was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

12.  The preponderance of the evidence shows that the Veteran's residuals of a right ankle fibrosarcoma were not present in service or until many years thereafter and are not related to service or to an incident of service origin.

13.  The preponderance of the evidence shows that the Veteran's left ankle Achilles calcaneal tendonitis was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

14.  The preponderance of the evidence shows that the Veteran's tinea pedis, toenail fungus, and plantar warts were not present in service or until many years thereafter and are not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tension headaches have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for right shoulder rotator cuff tendonitis status post repair have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for left shoulder rotator cuff tendonitis with degenerative changes have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for residuals of a repaired ventral hernia have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for a chronic body rash disorder have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

8.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

9.  The November 1978 rating decision that denied the Veteran's claim of entitlement to service connection for right ankle status-post GSW with calcaneal tendonitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

10.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for right ankle status-post GSW with calcaneal tendonitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

11.  The criteria for service connection for right ankle status-post GSW with calcaneal tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

12.  The criteria for service connection for residuals of a right ankle fibrosarcoma have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

13.  The criteria for service connection for left ankle Achilles calcaneal tendonitis have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).

14.  The criteria for service connection for tinea pedis, toenail fungus, and plantar warts have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by letters dated November 2010, March 2011, August 2011, December 2011, and February 2012, sent to the Veteran prior to the October 2011 and April 2012 initial adjudications of the claims and the August 2013 and November 2013 supplemental statements of the case.  Those letters informed him of his duty and the VA's duty for obtaining evidence.  In addition, those letters met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's available service treatment and personnel records, private and VA treatment records, and lay statements have been obtained.

Additionally, VA obtained medical opinions germane to the Veteran's claimed PTSD (September 2013, June 2011), shoulders (October 2011, April 2011), ventral hernia (October 2011), body rash (April 2011), right ankle (October 2011), and right foot (October 2011, April 2011).  The medical opinion reports are adequate because the examiners based their opinions upon consideration of the Veteran's medical history, described the disability in sufficient detail so that the Board's evaluation of the disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Medical opinions regarding the Veteran's headaches, hypertension, knees, left ankle, and tinea pedis are not required because the record does not indicate that those disabilities had a causal connection to or were associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.


Analysis: Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as psychoses, arthritis, and hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, this presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested such disabilities to a degree of 10 percent within one year from the date of termination of service.

Analysis: Headaches

The Veteran contends in his October 2010 claim that he began experiencing cluster headaches on December 15, 1973, and was treated at Ft. Jackson.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for headaches because there is no nexus based on a credible factual basis.
      
The Board acknowledges that the Veteran has a current diagnosis of headaches.  Specifically, in July 2011 a VA physician diagnosed the Veteran with a headache, consistent with a tension headache from his neck.

The Veteran's service treatment records also include an objective finding of "slight headache" on April 1, 1975; the service clinician diagnosed an upper respiratory infection (URI).

However, no nexus based on a credible factual basis between the Veteran's isolated "slight headache" in April 1975 and his reports of headaches beginning in September 2010-approximately 35 years after separation from service-is of record.  Specifically, although the Veteran told a private physician whom he was seeing for the first time in September 2010, Dr. Holland, that he has had a "Headache intermittently since his discharge" from service, this assertion is outweighed by the years after service without report or treatment of headaches.  See, e.g., Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Here, the Veteran has extensive medical treatment records for multiple conditions between his April 1975 separation from service and his initial report of headaches to Dr. Holland in September 2010, which the Board considers as evidence that the headaches did not exist during that time.  Similarly, another private physician, Dr. Bishai, wrote in September 2010 that the Veteran "reports headaches occurred shortly upon military discharge.  Therefore, it is possible [that his cluster headache] condition is service connected."  The Board finds that this opinion is likewise based on an unsupported factual premise, because the Veteran's post-service treatment records do not include a finding of headaches until many years after his discharge from service on April 11, 1975.  Id.  Consequently, because the Veteran's private physicians base their nexus opinions on the non-credible premise of ongoing headaches shortly after service, those opinions warrant no probative weight.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for headaches.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Acquired Psychiatric Disorder, to include PTSD

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran contends in his October 2010 claim that his PTSD began in service in December 1973.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for PTSD because there is no credible supporting evidence that the claimed in-service stressor occurred.  Id.

The Board acknowledges that there is medical evidence diagnosing PTSD.  Specifically, a VA examiner diagnosed the Veteran with PTSD in June 2011.

However, the Board finds that there is no credible supporting evidence that the claimed in-service stressor occurred because there is no evidence of any stressor in the Veteran's service treatment or personnel records, official sources were unable to corroborate the claimed stressors through review of additional military records, and the Veteran's reports of his stressors are inconsistent and contradictory.

First, there is no evidence of any stressor in the Veteran's service treatment or personnel records.  Specifically, those records are devoid of any evidence of any of his claimed stressors, and of any diagnosis or treatment for PTSD or any other acquired psychiatric disorder.  Rather, the Veteran's service records include multiple instances of controlled substance abuse and other misconduct, including an October 1974 finding that the Veteran was suspected of LSD use, an Article 15 in January 1975 for disrespectful language, and forfeiture of pay in January 1975 for repeated absences from physical training.  Further, in an undated Service Personnel Record, the Veteran was found to have avoided service in a Quick Reaction Force (QRF) by "using what he believed to be extreme chicanery and prowess [by] hiding in a wall locker," where he "was discovered."  Similarly, his superior, after having "instructed [the Veteran] to clean his room, coming back he found [the Veteran] under his bed, the mission not accomplished."  A March 1975 recommendation for placement in the Expeditious Discharge Program noted that the Veteran had 2 Article 15's, and was counseled 7 times, prior to discharge.

Second, official sources were unable to corroborate the Veteran's claimed stressors through review of additional military records.  Specifically, in January 2012, the Defense Personnel Records Information Retrieval System (DPRIS) reported that it "was unable to document the incident described by [the Veteran] pertaining to [an] incident involving his parachute.  We also coordinated our research with the Public Affairs Office (PAO), located at Fort Benning, Georgia.  The PAO documented that no information was available to document [the Veteran's] claim."  Thereafter, in March 2012, the RO issued a formal finding of lack of information required to corroborate stressors associated with the claim for PTSD; the RO explained that the information received is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or National Archives and Records Administration (NARA), that all efforts to obtain the needed information have been exhausted, and that further attempts would be futile.

Third, the Veteran's reports of his stressors are inconsistent and contradictory.  Specifically, the Veteran first reported psychiatric symptoms approximately 7 years after separation from service, in June 1982, when he told his treating VA clinician that "I am depressed-nobody cares for me!"  The clinician wrote that the Veteran had an "alteration in behavior due to multiple problems-physical limitation and financial problems."  The Veteran did not report any in-service stressors to his June 1982 treating VA clinician.

The Veteran next sought mental health treatment in July 2010, from a VA psychiatrist.  He reported "having these dreams back to when I was in the military" about parachuting, and about seeing two fellow servicemen die-one in a parachute accident, and one in an automobile accident.  The VA psychiatrist diagnosed Anxiety disorder, not otherwise specified (NOS), rule out (r/o) PTSD (noncombat).  An August 2010 VA treatment record confirms that the Veteran "was initially evaluated on July 29, 2010 for anxiety after a motor vehicle accident."

Later in July 2010, a VA social worker recorded the Veteran's statement that he "witnessed the accidental death of two close friends while in the military. He has managed to suppress those experiences and function adequately until his own car accident in August [2009].  Since then he reports night sweats, nightmares, intense startle response, hypervigilance, irritability, and sleep difficulties."

In September 2010, the Veteran sought treatment from Yvonne Solomon, MS, LPC, who recorded that the Veteran reported "that he was under a lot of stress during his tour of duty because he always had to be ready for whatever actions he was expected to perform.  Client reports that he is currently having problems...reliving frightening situations from his military days....Client reports having problems after serving two years in a combat zone in the military."

In October 2010, the Veteran reported three service stressors:  his "handling of grenades" during basic training; "being surrounded by loud explosive weapons and live ammunition fired above [his] head" during Advanced Individual Training (AIT); and having a "traumatic event while in Jump School...[in which] my parachute ha[d] a malfunction...[and] the plane engine burned holes in my parachute, spun me around and caused the static line to tighten around my neck."

In a November 2010 statement, the Veteran reported that his stressors included "handling of grenades, continuous firing of ammunitions, and the intense training in attempts to become a Paratrooper....I also experienced discrimination due to race....I recall racial comments such as being called [a racist epithet] and unwanted [middle finger] gestures."  The Veteran asserted that after he reported the racial comments up the chain of command, "numerous incidents of excessive workload continued along with falsely being accused of insubordination as retaliation."

In May 2011, the Veteran told a VA psychiatrist that he heard "someone talking about a parachuting accident recently and it reminded him about an incident in which his chute failed to open properly, he did not at first realize this, and then only at the last minute realized something was wrong and opened [his] reserve chute."  The Veteran stated that he now has "dreams of falling and dying."

In December 2011, the Veteran wrote that "Although I have made prior mentions [of] the incident of being called a [racist epithet]...I also experienced being threatened by [a] Sergeant...and some others to form a Blanket party."

In another December 2011 statement, the Veteran wrote that "handling of grenades [and] being surrounded by loud explosive weapons and live ammunition being fired began a change[] in my behavior for me that felt as if I was beginning to have a mental meltdown....I began to feel paranoid as if someone was after me especially while attempting to complete the training exercises....I experience[d] another traumatic event during Jump School while attempting to complete my first qualifying jump...a jet blast incident that caused the static line to tighten around my neck...[I] urinated and defecated on myself due to the fear of death....I felt a part of my soul departed me and never returned....I had witnessed the horror of death where I began experiencing nightmares of the traumatic event with sometimes night sweats."  The Veteran also referenced being called a racist epithet and being threatened with a blanket party.

In an April 2015 Vet Center assessment, a Readjustment Counseling Therapist recorded the Veteran's statement that "he was assaulted by another military member while he was asleep."

Having considered the evidence of record, the Board finds that the Veteran's stressor statements warrant no probative weight because they are inconsistent and contradictory.  As described above, in June 1982 the VA clinician attributed the Veteran's "alteration in behavior," which the Veteran characterized as feeling depressed, to "physical limitation and financial problems," while making no mention of any in-service stressor.  By contrast, 28 years later, after an August 2009 post-service motor vehicle accident and during the year in which he filed his claim for service connection, the Veteran reported for the first time an in-service parachuting accident, and witnessing two fellow servicemen die-one in a parachute accident, and one in an automobile accident.  Additionally, the Veteran told his treating VA clinicians, in July 2010 and elsewhere, that his service was noncombat; this is also consistent with his April 1975 DD Form 214 and his service personnel records.  By contrast, in September 2010, Ms. Solomon recorded that the Veteran reported "having problems after serving two years in a combat zone in the military."  Further, after his initial June 1982 and July 2010 statements to his treating clinicians, the Veteran later added multiple allegations of additional yet previously unmentioned stressors, including an October 2010 allegation of trauma from handling grenades and being surrounded by loud explosive weapons and live ammunition fired above his head; a November 2010 allegation of racial comments and vulgar gestures, followed by an excessive workload and false accusations of insubordination as retaliation for reporting same; and a December 2011 addition stating that the racist treatment also included the threat of a blanket party.  Moreover, the Veteran again changed his contentions in April 2015 to state that he not only was threatened by a blanket party, but that he was actually assaulted by another military member while he was asleep.  In addition to the foregoing, the June 2011 VA examiner found that the Veteran "is not a reliable historian [due to his] poor memory," and he "doesn't drive anymore partly because of his memory problems."  Based on the multiple contradictions in the Veteran's allegations, as well as on the absence of corroborating evidence in his service treatment records, service personnel records, or additional military records, the Board concludes that the Veteran's stressor statements warrant no probative weight.  Finally, although multiple friends and family members have written statements supporting the Veteran's contentions, none of them purported to witness the alleged stressor incidents, and their assertions are outweighed by the conflicting nature of the stressors which they and the Veteran have alleged.  Consequently, the Board finds that there is no credible supporting evidence that the claimed in-service stressors occurred.

In addition to the foregoing, the Board has also considered whether any of the other psychiatric disorders with which the Veteran has been diagnosed warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  However, because the Board finds that there is no credible evidence of an in-service event, disease, or injury to which it may be related, service connection for any other acquired psychiatric disorder is not warranted.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include PTSD.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Bilateral Shoulder Rotator Cuff Tendonitis

The Veteran contends in his October 2010 claim that his rotator cuff disabilities began in service in December 1973.  In an October 2010 statement in support of claim, the Veteran wrote that his rotator cuff disabilities began in December 1973 at Ft. Jackson "due to excessive overhead activities involving throwing of grenades, excessive lifting of crew service weapons, and ammunition."  He stated that in 1974 the disability "became more severe during Jump School by jumping from planes and sometimes landing on [a] shoulder.  Moreover, the severity level...[worsened] during extensive training [in] March 1975 while stationed in Vicenza, Italy [due to] handling of heavy ammunition and crew service weapons."

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for bilateral shoulder rotator cuff tendonitis because there is no nexus based on a credible factual basis.

The Board acknowledges that the Veteran has a current diagnosis of bilateral shoulder rotator cuff tendonitis, including from VA clinicians in November 2010, March 2011, and September 2011.

The Veteran's service treatment records include no diagnosis or treatment of shoulder rotator cuff tendonitis.  The Veteran reported having a painful or "trick" shoulder or elbow in his April 1975 Report of Medical History, but no such condition was diagnosed at that time or at any other time during his service.

Further, no nexus based on a credible factual basis between the Veteran's report of a painful or "trick" shoulder or elbow in April 1975 and his reports of a shoulder disorder in January 2004-approximately 30 years after separation from service-is of record.  See, e.g., Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011).  The Veteran was first found to have a shoulder disorder-specifically, x-ray evidence of mild osteoarthritic changes of the acromioclavicular joint-by a VA radiologist in January 2004; the radiologist observed that the reason for the x-ray was that the Veteran "fell on [his] left shoulder one year ago, [and has experienced] intermittent pain since that time."

In November 2010, the Veteran sought VA treatment for left shoulder pain which had "been ongoing for the past 4 months.  It is atraumatic in onset....He has a history of right rotator cuff [treatment] in January of 2009 at an outside facility."  The VA clinician recommended a magnetic resonance imaging (MRI) test, which was performed in December 2010.  The VA radiologist found that the MRI of the left shoulder showed "Partial tear at the junction of supra and infraspinatus tendon....Minimal degenerative change of a.c. [acromioclavicular] joint."  In March 2011, the Veteran underwent surgery at a VA hospital for his left shoulder rotator cuff impingement and partial tear; the surgeon recorded that "the patient reports multiple falls while on duty in the military."  Later in March 2011, the Veteran told a VA physician that his chronic left shoulder pain "has been bothering him ever since he left the service."  In September 2011, a VA clinician diagnosed the Veteran with right shoulder subacromial impingement, pending surgery.

The Board finds that the most probative evidence is against the finding of an in-service incurrence of a shoulder disability because the Veteran's shoulder disorders were not diagnosed in service; he did not receive treatment for any shoulder disorder until January 2004-approximately 30 years after separation from service; his January 2004 VA treating clinician attributed his left shoulder disorder to an intercurrent cause-specifically, a fall on his left shoulder in 2003; and the October 2011 VA examiner attributed his right shoulder disorder to another intercurrent cause-namely, "the Veteran's right shoulder was injured in a MVA [motor vehicle accident] in 2008."

The Board finds that the October 2011 VA examiner's opinion warrants greater probative weight than the opinions of Dr. Holland and Dr. Bishai because the VA examiner's opinion is based on the correct facts.  Specifically, Dr. Holland acknowledged in September 2010 that he "ha[d] not seen this patient before, nor ha[d] this patient been seen by this practice."   Dr. Holland diagnosed rotator cuff tendonitis, and opined that "It is highly probable that this [right shoulder] condition is the same as his condition as noted in the service."  He based this finding on the predicate fact that a right shoulder "diagnosis [was] made while in the military."  Similarly, Dr. Bishai opined in September 2010 that the Veteran's right shoulder condition was "noted in service treatment record at VAMC in 2005.  [The Veteran was] involved in MVA in 2008...[which] aggravated [the right shoulder] condition....Current condition is the same condition noted in service treatment as evident; therefore, it is highly probable that condition is service connected."  As discussed above, and as acknowledged by the October 2011 VA examiner, the Veteran was not diagnosed with any shoulder disorder in service; this contradicts the predicate fact upon which Dr. Holland based his nexus opinion.  Further, as his explanation makes clear, Dr. Bishai mistakenly considered the Veteran's VAMC record to be a service treatment record, when in fact the Veteran's active service ended in April 1975.  Therefore, his opinion likewise warrants no probative weight.  Consequently, the October 2011 VA examiner's opinion warrants greater probative weight than the opinions of Drs. Holland and Bishai.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for bilateral shoulder disorders.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Hypertension

The Veteran contends in his October 2010 claim that he began experiencing hypertension on December 15, 1973, and was treated at Ft. Jackson.  In an October 2010 statement in support of claim, the Veteran asserted that he was exposed to herbicides "during the era of 15 December 1973 while at Ft. Jackson...during basic training...because of being within the Vietnam era; the actual chemical agents and practice field was used for training exercise.  I recall the observance of the green and brown change in foliage during the field practice exercise."

As an initial matter regarding herbicides, the Board observes that the Veteran does not qualify for any presumption that he was exposed to herbicides in service because his service personnel records include no evidence of such qualifying service.  38 C.F.R. § 3.307(a)(6)(iii-v).

Additionally, the most probative evidence shows that the Veteran was not exposed to herbicides in service.  First, in a March 2011 reply, the National Personnel Records Center (NPRC) informed VA that there are no records of exposure to herbicides for this Veteran.  Second, the Veteran's own statements are less probative than the NPRC's determination because the Veteran is not competent to identify the chemical agents that he reports having observed, or to opine on their impact on his claimed hypertension, because such knowledge is beyond the scope of lay observation and involves the interpretation of objective chemical and medical tests.  See, e.g., Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Veteran further contends in a separate October 2010 statement in support of claim that "I believe the initial [hypertension] conditions occurred during the era of 15 December 1973 while at Ft. Jackson...during basic training due to the exposure of mustard gas, also during the era of February 1974 while at Ft. Polk....Moreover, I believe my condition continued during the era of April 1974 while at Ft. Benning and during the era of March 1975 upon being stationed at Vicenza, Italy.  In addition, I recall due to the stressful event of being on alert at all times, due to the experiences of overwhelming circumstances being rendered mandatory orders of action expected to be performed, traumatic events occurred while in the military...[including] the surroundings of practice training exercises, and conditions of pain that I encountered; I believe caused my condition of hypertension (HTN) to continue."

As an initial matter regarding mustard gas, the Board finds that the Veteran is not competent to identify the chemical agents that he reports having observed, or to opine on their impact on his claimed hypertension, because such knowledge is beyond the scope of lay observation and involves the interpretation of objective chemical and medical tests.  See, e.g., Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the Veteran's service treatment and personnel records are devoid of any finding of exposure to mustard gas, and he did not report mustard gas exposure in his April 1975 Report of Medical History at separation from service.  Consequently, the Board finds that the Veteran was not exposed to mustard gas in service.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for hypertension because the in-service incurrence element is not met and there is no nexus based on a credible factual basis.

The Board acknowledges that the Veteran has a current diagnosis of hypertension.  Specifically, VA physicians diagnosed the Veteran with hypertension on multiple occasions, including in November 2008 and September 2011.

However, the Veteran's service treatment records include no complaints, diagnosis, or treatment of hypertension.  Specifically, in his April 1975 Report of Medical History at separation from service, the Veteran indicated that he did not know whether he had high or low blood pressure.  There is likewise no diagnosis of hypertension in the Veteran's April 1975 Report of Medical Examination.  The Board finds that these contemporaneous records outweigh the Veteran's conflicting post-service statements.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Thus, the in-service incurrence element is not met.

Moreover, no nexus based on a credible factual basis between the Veteran's service and his hypertension is of record.  Specifically, in September 2010, Dr. Holland diagnosed the Veteran with benign essential hypertension, and opined that the Veteran's blood pressure readings in service were "boarderline [sic] through [his] military career...and remain[] so today.  It is highly probable that this condition is the same as his condition while in the service."  Similarly, Dr. Bishai opined that the Veteran had "several elevated blood pressure readings shortly before military enlistment; therefore, it is highly probable [that his] current condition is service connected."  Finally, another private physician, Dr. Bash, wrote in February 2012 that the Veteran "has had hypertension for 35 years."

The Board finds that these opinions do not support a nexus to service.  First, Dr. Holland's opinion is flawed because he analogizes the Veteran's borderline readings in service to his current readings, without taking into account the fact-documented in the Veteran's VA treatment records-that the Veteran is currently on medication for his hypertension.  Therefore, the mere fact that the Veteran has hypertension now and his current blood pressure readings are similar to his in-service readings cannot support a nexus to service because the current readings are ameliorated by medication.  Further, the Board finds that the service clinicians' determination that the Veteran's measured and recorded blood pressure readings did not warrant diagnosis or treatment of hypertension in service outweigh Dr. Holland's September 2010 opinion that the Veteran's borderline blood pressure readings warrant a retrospective diagnosis of hypertension, because the contemporaneous determination of the service clinicians was made in the context of treatment and is therefore more probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (contemporaneous determinations made for the purposes of diagnosis and treatment warrant greater probative weight because of the strong motive to provide proper medical care.)  Second, Dr. Bishai's nexus opinion is facially flawed because it misapprehends the principles of service connection; service connection is not warranted where the Veteran has signs of the disorder "before military enlistment" (emphasis added).  Third, Dr. Bash's opinion is similarly unavailing to the Veteran because he concluded that the Veteran had hypertension for 35 years prior to February 2012.  Having subtracted 35 from 2012, the Board finds that Dr. Bash has determined that the Veteran's hypertension had its onset in 1977-more than a year after his April 1975 separation from service.  Consequently, the Board finds that no nexus based on a credible factual basis between the Veteran's service and his hypertension exists.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for hypertension.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Ventral Hernia

The Veteran contends in his October 2010 claim that his hernia began on December 15, 1973, and was treated at Ft. Jackson.  In an October 2010 statement in support of claim, the Veteran asserted that "I believe the initial [hernia] conditions occurred during the era of 15 December 1973 while at Ft. Jackson...during basic training due to excessive heavy lifting [of] crew service weapons, ammunition, and other supplies.  Additionally, intensity of condition during the era of February 1974 while at Ft. Polk...and during the era of April 1974 at Ft. Benning...became more severe during Jump School by jumping from planes the density to gravity and my bear body weight caused my condition to worsen upon landing to ground.  In addition the severity level of my condition became greater during extensive training exercises during the era of March 1975 while stationed in Vicenza, Italy in continued handling of heavy supplies, heavy ammunition and crew service weapons."  In September 2010, a fellow former service member, R.C., wrote that he recalled the Veteran telling him about "the severity of pain he endured in [his] stomach area upon completion of practice training exercises in lifting of crew service weapons and heavy ammunitions."

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for a ventral hernia because the in-service incurrence element is not met and there is no nexus based on a credible factual basis.

The Board acknowledges that the Veteran has a current diagnosis of a ventral hernia.  Specifically, VA clinicians diagnosed the Veteran with a ventral hernia on multiple occasions including in July 2003 and June 2006, as did Drs. Holland and Bishai in September 2010.

However, the Veteran's service treatment records include no complaints, diagnosis, or treatment of a ventral hernia.  Specifically, in his April 1975 Report of Medical History at separation from service, the Veteran reported that he did not have, and had never had, a hernia, or stomach or intestinal trouble.  There is likewise no diagnosis of a ventral hernia in the Veteran's April 1975 Report of Medical Examination.  The Board finds that these contemporaneous records outweigh the Veteran's conflicting post-service statements.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Thus, the in-service incurrence element is not met.

Moreover, no nexus based on a credible factual basis between the Veteran's service and his ventral hernia is of record.  Specifically, in September 2010, Dr. Holland diagnosed a ventral hernia and opined that it had its "Onset after umbilical repair in the military.  This is the same condition as that evident during his time in service."  Likewise, Dr. Bishai wrote in September 2010: "Site excision of ventral hernia onset umbilical repair, VAMC service treatment record [sic] indicates, patient had surgery rendered in year 1985.  Related to heavy lifting of military weapons, etc.; therefore, same condition as evident during time of military service.  Highly probable condition is service connected."

The most probative medical opinion is against a finding of a nexus.  Specifically, in October 2011 a VA examiner opined that "The small abdominal wall hernia...is not due to military service."  The October 2011 VA examiner explained that "There is no evidence of an abdominal wall hernia during military service.  There is no pathology to support that parachute jumps in the early to mid 1970's would cause an abdominal wall hernia (supraumbilical) greater than 20 years later.  This is more likely due to the Veteran's obesity at the time of diagnosis."

The Board finds that the October 2011 VA examiner's determinations warrant greater probative weight than the opinions of Drs. Holland and Bishai because the later opinions are based on inaccurate predicate facts.  Specifically, as the October 2011 VA examiner accurately described, the Veteran' service treatment records-as distinct from his post-service VAMC records-include no documentation of umbilical repair or other complaint, diagnosis, or treatment "evident during time of military service."  Moreover, in a June 2006 VA treatment record, a treating physician noted that the Veteran had an "8 year history [i.e., since 1998] of ventral hernia."  Similarly, in July 2006 and August 2006, VA physicians documented that the Veteran reported having developed his ventral hernia approximately 5 years earlier (i.e., in 2001).  Consequently, the Board finds that no nexus based on a credible factual basis between the Veteran's service and his ventral hernia exists.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for a ventral hernia.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Body Rash

The Veteran contends in his September 2010 statement that he has a "disability related to Agent Orange or other herbicide exposure for the claimed condition of rash over body."  In October 2010, the Veteran reported that he began experiencing a rash over his body on December 15, 1973, and was treated at Ft. Jackson.  In a March 2011 statement in support of claim, the Veteran asserted that he developed a body rash due to contaminants in the water supply in service and "the lack of sanitation-issue[s] of shower shoes, inability to shower for numerous days in attempts to complete field training exercises; therefore, the possibilities of parasites and other related issues could have been a factor that caused the condition of rash over body....I never experienced conditions until my military tenure and recurrences of rash over body to [the] present time."  In March 2011, the Veteran also submitted scientific literature regarding water pollution since the industrial revolution. 

As discussed above, the Veteran does not qualify for any presumption that he was exposed to herbicides in service because his service personnel records include no evidence of such qualifying service.  38 C.F.R. § 3.307(a)(6)(iii-v).  Additionally, the most probative evidence shows that the Veteran was not exposed to herbicides in service.  First, in a March 2011 reply, the NPRC informed VA that there are no records of exposure to herbicides for this Veteran.  Second, the Veteran's own statements are less probative than the NPRC's determination because the Veteran is not competent to identify the chemical agents that he reports having observed, or to opine on their impact on his claimed body rash, because such knowledge is beyond the scope of lay observation and involves the interpretation of objective chemical and medical tests.  See, e.g., Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir. 2010), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Further, in March 2011, Dr. Holland wrote that "I have evaluated [the Veteran's] medical history....All of his various rashes have been evaluated and diagnosed...and do not represent exposure to Dioxin."  [Emphasis in original.]

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for a body rash because there is no nexus based on a credible factual basis.

The Board acknowledges that the Veteran has a current diagnosis of body rash, which Dr. Bishai provided in September 2010.

The Board likewise acknowledges that the Veteran's service treatment records include a September 1974 finding of mild facial acne around his nose, and a December 1974 finding of a rash between legs that was diagnosed as tinea cruris.  In his April 1975 Report of Medical History at separation, the Veteran denied having any skin diseases, and none were diagnosed in his April 1975 Report of Medical Examination at separation.

However, no nexus based on a credible factual basis between the Veteran's service and his body rash is of record.  Specifically, the Veteran's first report of a skin disorder after separation from service was a VA clinician's diagnosis of dermatofibroma (a benign skin growth) in February 1986-more than 10 years later.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  VA clinicians made similar diagnoses thereafter, including alteration in skin integrity in July 1986, and dermatitis (inflammation of the skin) in December 1987.  Moreover, Dr. Bishai's September 2010 opinion that "it is possible [that the Veteran's body rash] condition is service connected" is too inconclusive to warrant any probative weight.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  By contrast, the April 2011 VA examiner concluded that the Veteran "was diagnosed and treated for Tinea Cruris (jock itch) on one occasion without recurring rash.  It is my opinion that [the Veteran] did not have [a] chronic skin condition during active duty, [but rather] just [a] single episode."  The Board finds that the April 2011 VA examiner's opinion is the most probative because he was fully informed of the pertinent factual premises (i.e., medical history) of the case, provided an unequivocal opinion, and supported his opinion with a rationale (i.e., the isolated diagnosis of tinea cruris in service is without evidence of recurrence).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, the Board finds that no nexus based on a credible factual basis between the Veteran's service and his body rash exists.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for a body rash.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Knees

The Veteran contends in his October 2010 claim that he began experiencing bilateral knee disabilities on December 15, 1973, and was treated at Ft. Jackson.  In an October 2010 statement in support of claim, the Veteran asserted that his bilateral knee disorder began "during basic training due to the training practice exercises from running and falling to the ground.  I believe while at Ft. Benning...during Jump School by jumping from planes in consideration with the density to gravity and my bear body weight along with the weight of equipment attached...caused the intensity of my condition to worsen upon landing to ground.  In addition, I recall due to such exercise during that time, I experienced swelling and buckling of the knee(s)."  The Veteran's friend and spouse also reported that they had heard the Veteran describe knee pain in their October 2010 and April 2014 statements, although they did not witness any of the purported in-service injuries.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for a bilateral knee disorder because the in-service incurrence element is not met and there is no nexus based on a credible factual basis.

The Board acknowledges that the Veteran has a current diagnosis of a bilateral knee disorder.  Specifically, Drs. Holland and Bishai diagnosed the Veteran with localized primary osteoarthritis of the bilateral knees in September 2010.  Similarly, a VA clinician diagnosed the Veteran with degenerative joint disease (DJD) of the knee in August 2011.

However, the Veteran's service treatment records include no complaints, diagnosis, or treatment of a knee disorder.  Specifically, in his April 1975 Report of Medical History at separation from service, the Veteran reported that he did not have, and had never had, a "trick" or locked knee.  There is likewise no diagnosis of any knee disorder in the Veteran's April 1975 Report of Medical Examination.  The Board finds that these contemporaneous records outweigh the Veteran's conflicting post-service statements.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Thus, the in-service incurrence element is not met.

Moreover, no nexus based on a credible factual basis between the Veteran's service and his knee(s) disorder is of record.  Specifically, the Veteran was first diagnosed with a knee disorder approximately 35 years after separation from service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Further, all three nexus opinions rely on inaccurate premises.  In September 2010, Dr. Holland diagnosed "Localized primary osteoarthritis of the...Bilateral knees," and opined that "It is highly probable that this condition is a more advance[d] stage of the condition as noted in the service."  However, because no knee condition was noted in service, this opinion warrants no probative weight.  Also in September 2010, Dr. Bishai diagnosed "localized primary osteoarthritis of the bilateral knees," and opined, "Onset in the military and proximally related to parachute jumps and excessive running during training exercises.  Therefore, it is more than likely condition is service connected."  Here again, the opinion is based on an inaccurate factual premise, because there is no credible evidence of "excessive running during training exercises."  Indeed, the Veteran's contention that his running was excessive and led to knee symptoms in service is outweighed by both the absence of any complaints or treatment for a knee disorder in service, and by the Veteran's own express denial of knee symptoms in his April 1975 Report of Medical History.  Finally, in February 2012, Dr. Bash wrote that the Veteran "had several parachute jumps, which are known to cause injuries to knees....This is well documented in the literature."  This opinion warrants no probative weight because it fails to consider the specific circumstances of the Veteran's case, and provides no rationale for why his knee disorders resulted from his parachute jumps.  Consequently, the Board finds that no nexus based on a credible factual basis between the Veteran's service and his bilateral knee disability exists.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for a bilateral knee disability.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Ankles (New and Material Evidence)

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for right ankle status-post GSW with calcaneal tendonitis.  His claim was previously denied in a November 1978 rating decision, which became final because no notice of disagreement or new and material evidence was received within one year of the issuance thereof.

In the November 1978 rating decision, the RO denied the Veteran's claim for service connection for right ankle status-post GSW with calcaneal tendonitis because the GSW and resulting disorder "apparently pre-existed service, without evidence of aggravation in service."  In a November 2013 statement in support of claim, the Veteran competently, and for the purpose of reopening credibly, stated that "I was never 'shot' in the right ankle."  As this assertion was not previously before the Board, it is new evidence.  It is also material evidence because it relates to an unestablished fact necessary to substantiate the claim-namely, that he did not have a right ankle GSW that preexisted service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304 (presumption of sound condition).

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening the claim of entitlement to service connection for right ankle status-post GSW with calcaneal tendonitis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: Ankles (Service Connection)

In an October 2010 statement in support of claim, the Veteran contends that "I believe the initial [right ankle fibrosarcoma tumor] conditions occurred during the era of 15 December 1973 while at Ft. Jackson...during basic training.  Moreover, intensity of condition [increased] during the era of February 1974 while at Ft. Polk...and during the era of April 1974 at Ft. Benning...[and] became more severe during Jump School by jumping from planes...the density to gravity, and my bear body weight caused my condition to worsen upon landing sometimes on my feet/foot to the ground caused me to have swelling to right ankle and below....[T]he severity level of my condition became greater during the era of March 1975 while stationed in Vicenza, Italy...[where] I began to seek medical treatment."

In July 2011, the Veteran told a VA clinician that he has had right ankle pain since 1973, and also that he "had a fibrosarcoma resected from the medial side of his right ankle many years ago [in 1982] and has been having constant pain around the operative site since."

In a December 2011 statement in support of claim, the Veteran reported that in "February 1974...I initially received treatment for right...ankle condition for pain to right heel; yet assessment indicated never having a S/P GSW to right ankle."  The Veteran also asserted that his right ankle pain continued through May 1982, at which point he had surgery because the "pain became unbearable."  Regarding his left ankle, he reported that in "January 1974, I had trauma to [the] left...ankle while in Basic Training, complaints of swelling and pain was due [to] the cause of a twisted ankle."  The Veteran also reported having "experienced several traumatic injuries to [the] left and right...ankle region during military service."

In a January 2012 statement in support of claim, the Veteran stated that "the residual right...ankle condition began while I was on active duty, on or about January 20, 1975, because service treatment records indicate during the course of physical activities of speed marches, running and other manipulation exercises of the sort aggravated the site and caused acute inflammation and as a result condition was left untreated with continuous trauma that more than likely caused diagnosed s/p [status-post] Fibrosarcoma to right ankle that has resulted to current condition of residual right...ankle condition....[I]t is more than likely with clear indication of trauma injuries involving repetitive military exercises follow[ed] by chief complaints of pain and swelling with no result to treatment that more than likely caused acute inflammation in which resulted to my immune system to become compromised, that lead [sic] cancer to occur such as the diagnosed s/p Fibrosarcoma Cyst to the same localized site."

In a November 2013 statement in support of claim, the Veteran asserted that his bilateral ankle "issues were as a result of AD [active duty], especially my airborne jumps....[and] I was never 'shot' in the right ankle."

The Veteran submitted medical articles regarding fibrosarcoma in September 2011 and January 2012.  The Board finds that such generic information is too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999).

In October 2010, the Veteran's friend reported recalling that the Veteran complained of ankle pain numerous times during service.  In April 2014, the Veteran's spouse wrote that she has observed the Veteran experiencing ankle pain.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for any ankle disorder.

With respect to the Veteran's right ankle disability status-post GSW, the Board finds that there is clear and unmistakable evidence that the disability existed prior to service and was not aggravated therein.  Because the Veteran's right ankle disability status-post GSW was not noted upon entry into service, the presumption of soundness applies.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed.Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  Nevertheless, that presumption is rebutted under the facts of this case.

First, there is clear and mistakable evidence that the Veteran's right ankle disability status-post GSW preexisted service.  Specifically, in March 1974, the Veteran reported having an old GSW in his ankle, and pain with running.  In April 1974, an orthopedic clinician found that x-rays were completely negative, and diagnosed an old GSW which was superficial, clean, and nondisabling.  In June 1974, the Veteran reported having an old GSW in his right ankle from 11/2 years ago, and having chronic pain since.  The clinician diagnosed mild tendonitis from the old bullet wound.  In September 1974, the Veteran reported experiencing right ankle pain after a road march; the clinician characterized it as a chronic problem.  In October 1974, a clinician found objective evidence of pain at the GSW site, and diagnosed tendonitis.  In January 1975, the Veteran reported having an old GSW in his right Achilles tendon, with recurrent pain in his right ankle with marching or running.  He reported that it was worse since his last road march.  A service clinician found that an x-ray of the Veteran's right ankle was negative; the clinician diagnosed chronic right Achilles tendonitis.  In March 1975, the Veteran again reported having persistent pain from the old GSW of his right ankle.  The Board finds that the Veteran's contemporaneous statements in service regarding his right ankle status-post GSW warrant greater probative weight than his post-service statements to the contrary, because his statements during service were made for the purpose of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).

Second, there is clear and mistakable evidence that the Veteran's right ankle disability status-post GSW was not aggravated by service.  Specifically, an October 2011 VA examiner explained that "Per review of the STR, the Veteran reported a pre-service GSW to the right ankle.  This was documented recurrently in the STR.  The Veteran was evaluated...and diagnosed with Achilles tendonitis related to this prior injury.  He was referred for evaluation during military service and it was determined by the Orthopedist in March 1974, that there was no current right ankle pathology and that the only evidence of prior injury was a cutaneous scar.  ROM [range of motion] was normal.  Xray of the right ankle during military service was negative.  There is no evidence of acute injury resulting in permanent aggravation during military service.  There is no evidence of a right ankle abnormality on the ETS [expiration of term of service] physical."  The Board notes that the October 2011 VA examiner's opinion report specifically refutes a prior April 2011 VA examiner's report which was based on inaccurate facts.  Because the October 2011 VA examiner's opinion includes an accurate medical history, an unequivocal and fully articulated rationale, and a reasoned analysis, the Board finds that it is most probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

With respect to the Veteran's right ankle fibrosarcoma, the most probative evidence of record shows that it began after service and is not related thereto.  Specifically, there is no complaint, diagnosis, or treatment of right ankle fibrosarcoma in the Veteran's service treatment records.  Moreover, the first finding of right ankle fibrosarcoma was made in May 1982-more than 7 years after separation from service-when a VA surgeon performed an excision of a fibrous tumor mass in the subcutaneous tissue of the Veteran's right ankle.  In June 1982, another VA surgeon performed a wide excision of a right ankle fibrosarcoma with split thickness skin graft.  In October 1982, a VA physician diagnosed fibrosarcoma of the right ankle, low grade malignancy.  On June 16, 1982, the Veteran underwent a wide excision for fibrosarcoma of his right ankle by a VA surgeon.  In July 1985, a VA oncology surgeon explained that the Veteran "underwent wide excision and split thickness skin graft for a soft tissue tumor of his right ankle on June 16, 1982....All margins of resection were free of disease.  Therefore, his surgery is deemed 'curative.'  His followup visits...have shown no evidence of local recurrence of this tumor, as well as no evidence of metastases."  In October 2000, a VA physician found "no recurrence clinically" of the Veteran's fibrosarcoma.  In December 2002, a VA radiologist found that an MRI of the Veteran's right ankle showed "No evidence of abnormal enhancement or mass to suggest recurrence of the tumor."  In April 2004, a VA radiology review documented that an "MRI of the right ankle reveals no evidence of abnormal fibrosarcoma."  The diagnosis was "status-post removal of a fibrosarcoma from right ankle.  He is currently without any evidence of active infection."  In February 2005, a VA physician found that the Veteran had a history of fibrosarcoma, resected in the 1980's, with "no evidence of recurrence."  In July 2011, a VA radiologist reviewed x-ray findings and diagnosed right ankle "small calcific/ossific density in the fat...[that] probably represent[s] old fragments.  Etiology is unknown."  In September 2011, a VA clinician diagnosed "Right ankle pain of unknown etiology, possibly related to prior tumor excision site."

Furthermore, the most probative medical opinion is against a nexus between the Veteran's right ankle fibrosarcoma and his service.  Specifically, in October 2011, a VA examiner opined that "The Veteran's right ankle fibrosarcoma is less likely than not due to military service."  The examiner explained that "The preponderance of medical literature does not support parachute jumps, sports or other physical activity as a cause of fibrosarcoma.  Evidence suggests that the etiology of these tumors is related to genetic mutation.  There is also no evidence of a fibrosarcoma of the right ankle during military service per review of the STR's."

The Board finds that the October 2011 VA examiner's opinion warrants greater probative weight than the contrary opinions, because they are based on incorrect facts.  Specifically, In September 2010 and January 2011, Dr. Holland wrote that the Veteran had "Dermatofibrosarcoma of the soft tissue diagnosed in 1974 after biopsy.  Had excision in 1985.  Has deformity of the right medial ankle region since with intermittent chronic drainage from the site....It is almost a certainty that the current [right ankle fibrosarcoma] condition is the same as his condition in the service."  Dr. Holland's opinion warrants no probative weight because it is based on the inaccurate statement that the Veteran's dermatofibrosarcoma was diagnosed in 1974.  As discussed above, it was first found in 1982, more than 7 years after the Veteran's separation from service.  Similarly, in September 2010, Dr. Bishai wrote that the Veteran's "Service treatment record indicates [that the Veteran] had surgery rendered in year 1985.  Lesion to right ankle, deformity indicated with hyper pigmented cleft and scarring.  Patient reports he has chronic intermittent chronic drainage from site at times.  Service treatment record indicates recurrence of drainage to site was treated at VAMC in 1995.  Biopsy conducted during the time of military service; therefore, almost certainty condition is service connected."  Here again, the opinion is based on the inaccurate premises that the Veteran was in service in 1995, and had a biopsy conducted during the time of his service.  Consequently, it warrants no probative weight.

With respect to the Veteran's left ankle disorder, the Board finds that the most probative evidence is against a nexus between the claimed in-service disease or injury and the present disability.  Specifically, the Veteran's sole report of a left ankle disorder in service came in January 1974, when the Veteran sought treatment for left ankle trauma with sharp pain; the service clinician found only slight swelling, and good motion.  Approximately 40 years later, in January 2014, a VA clinician found that the Veteran has arthralgia, including of the left ankle.  Where, as here, there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  The Board finds that the absence of notation of recurrence for approximately 40 years outweighs Dr. Bash's generic and unreasoned February 2012 opinion that the Veteran "had several parachute jumps, which are known to cause injuries to...ankles."  In addition, the Board observes that Dr. Bash made a generic reference to "injuries" without providing a diagnosis, while the January 2014 finding of arthralgia is simply a finding of pain in the joint, and pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In the absence of a current diagnosis and a reasoned nexus opinion, service connection for a left ankle disorder is not warranted.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for an ankle disorder.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: Tinea Pedis, Toenail Fungus, and Plantar Warts

The Veteran contends in his October 2010 claim that he believes that his tinea pedis, toenail fungus, and plantar warts "occurred during my military service....I believe the initial conditions occurred during the era of 15 December 1973 while at Ft. Jackson...due to limited to no supplies rendered, such as improper disinfectants, not having shower shoes, and walking through swamp areas of land."  The Veteran essentially restated these contentions in a March 2011 statement.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for tinea pedis, toenail fungus, and plantar warts because the in-service incurrence element is not met and there is no nexus based on a credible factual basis.

The Board acknowledges that the Veteran has a current diagnosis of tinea pedis and onychomycosis from a VA physician in December 2010, and of fungal paronychia from Dr. Holland in September 2010.

However, the Veteran's service treatment records include no complaints, diagnosis, or treatment of tinea pedis, toenail fungus, or plantar warts.  Specifically, in his April 1975 Report of Medical History at separation from service, the Veteran reported that he did not have any foot trouble.  There is likewise no diagnosis of tinea pedis, toenail fungus, or plantar warts in the Veteran's April 1975 Report of Medical Examination.  The Board finds that these contemporaneous records outweigh the Veteran's conflicting post-service statements.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Thus, the in-service incurrence element is not met.

Moreover, no nexus based on a credible factual basis between the Veteran's service and his tinea pedis, toenail fungus, or plantar warts is of record.  Specifically, the Veteran first reported having a rash on his feet in a December 1987 VA treatment record-approximately 12 years after his separation from service.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Moreover, the only ostensibly positive nexus opinion of record is too inconclusive to support a grant of service connection.  Specifically, Dr. Holland wrote in September 2010 that "It is possible that this [fungal paronychia] condition is the same as that noted in the service."  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).  Moreover, Dr. Holland's opinion warrants no probative weight because it is based on the inaccurate premise that the Veteran was diagnosed with fungal paronychia in service.  Consequently, the Board finds that no nexus based on a credible factual basis between the Veteran's service and his tinea pedis, toenail fungus, or plantar warts exists.

In conclusion, the Board finds that the weight of the evidence is against the claim of service connection for tinea pedis, toenail fungus, or plantar warts.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for tension headaches is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for right shoulder rotator cuff tendonitis status post repair is denied.

Service connection for left shoulder rotator cuff tendonitis with degenerative changes is denied.

Service connection for hypertension is denied.

Service connection for residuals of a repaired ventral hernia is denied.

Service connection for a chronic body rash disorder is denied.

Service connection for a bilateral knee disorder is denied.

The claim of entitlement to service connection for right ankle status-post GSW with calcaneal tendonitis is reopened, and, to this extent only, the appeal is granted.

Service connection for right ankle status-post GSW with calcaneal tendonitis is denied.

Service connection for residuals of a right ankle fibrosarcoma is denied.

Service connection for left ankle Achilles calcaneal tendonitis is denied.

Service connection for tinea pedis, toenail fungus, and plantar warts is denied.



REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, VA requested that the October 2011 VA examiner provide an opinion as to whether it is at least as likely as not that the Veteran's right foot disorder was due to service, including parachute jumps therein.  However, the October 2011 VA examiner limited her opinion to the Veteran's right ankle-not his right foot.  As such, a new opinion is required.  Barr, 21 Vet. App. at 311 (2007).

Regarding the Veteran's service-connected left foot plantar fasciitis with osteoarthritis, he reports in his April 2014 statement in support of claim that his left "foot condition has worsen[ed]."  He also cited to the use of new assistive devices in support of this assertion.  As the new evidence indicates that the disability has gotten worse since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his left foot plantar fasciitis with osteoarthritis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

On remand, the AOJ should request the Veteran's most recent VA and private medical records regarding his claimed right foot disorder and his service-connected left foot plantar fasciitis with osteoarthritis.  The Veteran should be given an opportunity to identify any additional healthcare providers who had treated him for those disabilities on remand.  Thereafter, the AOJ should obtain any identified records that are not already included in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed right foot disorder and his service-connected left foot plantar fasciitis with osteoarthritis that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his claimed right foot disorder, and of the nature and severity of his left foot plantar fasciitis with osteoarthritis.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records with the file, arrange for a VA examination and opinion from a person with suitable expertise.  That person should identify or confirm the presence of any right foot disorder that is present.

The examiner should state whether it is at least as likely as not that the Veteran's claimed right foot disorder is related to any in-service event or injury, or had its onset in service.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.  The examiner should specifically consider the following:

* The Veteran's October 2010 contention that his foot disorder began in December 1973 in Ft. Jackson during basic training practice exercises such as running and falling, and worsened during Jump School (parachuting).

* A January 2014 VA treatment record showing right foot plantar fasciitis with pain.

* Service treatment records showing right foot tendonitis in October 1974; right foot pain after a road march in August and September 1974; flat feet in August and September 1974; and right heel pain in March 1974, which appeared to be from an old gunshot wound.

* An October 2011 VA examination report, including the history of the Veteran's right foot disorder and an opinion as to his claimed right ankle disorder.

* Medical opinions from Dr. Bishai and Dr. Holland, both dated September 2010.

4.  After obtaining any outstanding treatment records regarding the Veteran's service-connected left foot plantar fasciitis with osteoarthritis, provide him with an appropriate VA examination by a person with suitable expertise to determine its current severity.  The claims file should be made available to and be reviewed by the examiner, and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's left foot plantar fasciitis with osteoarthritis has on his ability to secure and maintain substantially gainful employment.

5.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


